Exhibit 10.4

WAIVER

 

This Waiver (this "Waiver") is entered into as of September 27, 2017, by and
between Great Basin Scientific, Inc., a Delaware corporation (the "Company"),
and the undersigned holder (the "Holder") which is one of the investors
signatory to (i) that certain Exchange Agreement, dated April 7, 2017 (the
"Initial Exchange Agreement"), between the Company and the Holder and (ii) that
certain Amendment and Exchange Agreement, dated April 17, 2017 (the “Amended
Exchange Agreement” and, together with the Initial Exchange Agreement, the
"Exchange Documents"), between the Company and the Holder, with reference to the
following facts:

A.On April 17, 2017, the Company entered into an Amended Exchange Agreement with
each of the Holder and certain other investors (collectively, the "Amended
Exchange Investors") , pursuant to which, among other things, the Company
exchanged such Amended Exchange Investor's Series B Note (as defined in the
Initial Exchange Agreement) for a New Series B Note (as defined in the Amended
Exchange Agreement), and (ii) in lieu of the Qualified Financing Exchange and
the Adjustment Exchange (each as defined in the Initial Exchange Agreement),
each Amended Exchange Investor exchanged its remaining 2016 Notes and its
remaining Existing Preferred Shares (each as defined in each Amended Exchange
Agreement) for a New Series A Note (as defined in each Amended Exchange
Agreement).

B.The issuance of the New Series A Notes and the New Series B Notes
(collectively, the "Existing Notes") occurred at a closing on April 17, 2017
(the "2017 Closing Date").

C.The Company is currently contemplating entering into a new transaction (the
"New Offering") for the issuance of a new series of senior secured notes in the
aggregate principal amount of $2,772,541.54 (as amended, restated and/or
refinanced from time to time, the "New Notes"), which will be secured by Liens
(as defined in the Existing Notes) as set forth in the Security Documents (as
defined in one or more securities purchase agreement(s) substantially in the
form attached hereto as Exhibit A-1 and Exhibit A-2 (collectively, the "New
SPA"), all pursuant to the terms and conditions set forth in the New SPA and the
other Transaction Documents (as defined in the New SPA) (as amended, restated
and/or, in the case of the New Notes, refinanced from time to time, the "New
Transaction Documents").

D.In connection with the New Offering, the Company desires to obtain a waiver in
respect of: (i) the Company's restriction to incur Indebtedness (as defined in
the Existing Notes) in accordance with Section 16(a) of the Existing Notes, (ii)
the Company's restriction to incur Liens (as defined in the Existing Notes) in
accordance with Section 16(b) of the Existing Notes, (iii) the Company's
restriction to incur Indebtedness that ranks pari passu with the Existing Notes
pursuant to Section 14 of the Existing Notes, (iv) the Company's restriction to
incur Liens (as defined in the Existing Notes) on certain types of intellectual
property in accordance with Section 16(g) of the Existing Notes, in each case,
solely with respect to entering into the New Transaction Documents and
consummating the transactions contemplated thereby, and (v) the Company's
requirement to give certain notices in connection with the Holder's right of
participation set forth in Section 8.7 of the Amended Exchange Agreement.

DOC ID - 26663576.8

 

 

 

--------------------------------------------------------------------------------

 

E.In compliance with Section 18 of the Existing Notes, this Waiver shall only be
effective upon the execution and delivery of this Waiver and, if necessary,
waivers in form and substance identical to this Waiver (the "Other Waivers"), by
other holders of Existing Notes (each an "Other Holder") representing on the
2017 Closing Date the Required Holders (as defined in each of the Existing
Notes) (the "2017 Required Holders") (such time, the "Effective Time").

NOW, THEREFORE, in consideration of the premises set forth above, and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1.Waiver. The Holder hereby waives, effective as of the Effective Time: (i) the
Company's restriction to incur Indebtedness (as defined in the Existing Notes)
in accordance with Section 16(a) of the Existing Notes, (ii) the Company's
restriction to incur Liens (as defined in the Existing Notes) in accordance with
Section 16(b) of the Existing Notes, (iii) the Company's restriction to incur
Indebtedness that ranks pari passu with the Existing Notes pursuant to Section
14 of the Existing Notes, (iv) the Company's restriction in incur Liens (as
defined in the Eisting Notes) on certain types of intellectual property in
accordance with Section 16(g) of the Existing Notes, and (v) the right to
receive certain notices in connection with the Holder's right of participation
set forth in Section 8.7 of the Amended Exchange Agreement, in each case of the
foregoing clauses (i) – (v), solely with respect to entering into the New
Transaction Documents and consummating the transactions contemplated
thereby.    

2.Subordination.  The Holder and the Collateral Agent (as defined in the
Exchange Documents) hereby agree that:

(i) any and all indebtedness, obligations and liabilities of the Company to the
holders of Existing Notes (the "Existing Investors"), including, without limit,
principal, interest and other payments under the Existing Notes and Exchange
Documents, whether direct or indirect, absolute or contingent, joint or several,
secured or unsecured, due or to become due, now existing or later arising and
whatever the amount and however evidenced (collectively, the "Subordinated
Indebtedness"), are subordinated, in right of payment to any and all
indebtedness, obligations and liabilities of the Company to the investors listed
on a schedule to the New SPA (the "New Investors") arising in connection with
the New Transaction Documents, including, without limit, principal, interest and
other payments under the New Transaction Documents, including, without
limitation, under the Cash Notes and the Exchange Notes (each as defined in the
New SPA), whether direct or indirect, absolute or contingent, joint or several,
secured or unsecured, due or to become due, now existing or later arising and
however evidenced, together with all other sums due thereon and all costs of
collecting the same (including, without limit, reasonable attorney fees) for
which the Company is liable (collectively, the "Senior Indebtedness");

(ii)The Existing Investors will not ask for, demand, sue for, take or receive
(by way of voluntary payment, acceleration, set-off or counterclaim, foreclosure
or other realization on security, dividends in bankruptcy or otherwise), or
offer to make any discharge or release of, any of the Subordinated Indebtedness;

DOC ID - 26663576.8

 

 

- 2 -

 

--------------------------------------------------------------------------------

 

(iii) so long as any Senior Indebtedness remains unpaid or any commitment to
extend credit in respect thereof remains outstanding, the Existing Investors
will not exercise any of the Existing Investors 's rights in any collateral
securing the Subordinated Indebtedness that may at any time exist;

(iii)all liens, security interests and other rights of the Existing Investors in
any collateral securing the Subordinated Indebtedness are hereby subordinated to
all liens, security interests and other rights of the New Investors now or later
existing in any of the same collateral securing the Senior Indebtedness;

(v)the Existing Investors waive all rights to require the Collateral Agent or
the other New Investors to marshal the collateral for the Senior Indebtedness or
any other property the New Investors may at any time have as security for the
Senior Indebtedness and waives all rights to require the New Investors to first
proceed against any guarantor or other person before proceeding against such
collateral;

(vi)the Existing Investors shall not contest the validity, priority or
perfection of the New Transaction Documents or the New Investors' liens on or
security interest in any collateral securing the Senior Indebtedness;

(vii)the priorities of the New Investors and the Existing Investors in such
collateral shall be in accordance with this Waiver, regardless of whether the
New Investors' security interest in or lien on such collateral is valid or
perfected, and regardless of the time, manner or order of perfection of any such
liens and security interests;

(viii)the New Investors may take action to foreclose or otherwise realize upon,
or protect their interest in, the collateral, in accordance with its agreements
with the Company, at any time, without the consent of the Existing Investors,
and the Existing Investors agree not to interfere in a manner which would defeat
or otherwise inhibit the purpose of this Waiver in connection therewith;

(ix)so long as any part of the Senior Indebtedness is outstanding or any
commitment to extend credit in respect thereof remains outstanding, if the New
Investors have agreed to release their security interest in any of the
collateral in connection with the realization of any of its rights with respect
to such collateral in any commercially reasonable disposition, the New Investors
are hereby authorized as the Existing Investors' attorney in fact to execute
releases and discharges of the Existing Investors liens and security interests
in such collateral provided that the New Investors are releasing or discharging
the Existing Investors' security interest in such collateral as part of the same
transaction and provided that the New Investors give the Existing Investors five
(5) days prior written notice of such release during which such five (5) day
period the Existing Investors do not sign and deliver to the New Investors any
such releases and discharges;

(x)the subordination and postponement in priority, operation and effect of the
security interests of the Existing Investors shall have the same force and
effect as though the security interests of the New Investors had attached and
were perfected by filing or

DOC ID - 26663576.8

 

 

- 3 -

 

--------------------------------------------------------------------------------

 

otherwise prior to the time the security interests of the New Invsestors
attached and/or were perfected;

(xi)this Waiver shall be applicable both before and after the commencement of
any insolvency or liquidation proceeding and all converted or succeeding cases
in respect thereof.  The relative rights of the secured parties in or to any
distributions from or in respect of any collateral or proceeds of collateral,
shall continue after the commencement of any insolvency or liquidation
proceeding.  Accordingly, the provisions of this Waiver are intended to be and
shall be enforceable as a subordination agreement within the meaning of Section
510 of the United States Bankruptcy Code (or similar bankruptcy law).

3.Acknowledgments. The Company hereby confirms and agrees that (i) except with
respect to the agreements set forth in Sections 1 and 2 above that are effective
as of the Effective Time, the Exchange Documents shall continue to be, in full
force and effect; (ii) the execution, delivery and effectiveness of this Waiver
shall not operate as an amendment of any right, power or remedy of the Holder
except to the extent expressly set forth herein.

4.No Material, Nonpublic Information.  On or before 8:30 a.m., New York City
time, on the first Business Day after the New SPA has been executed, the Company
shall file a Current Report on Form 8-K describing the terms of the transactions
contemplated by the New Transaction Documents in the form required by the 1934
Act and attaching the material New Transaction Documents and the form of this
Waiver as exhibits to such filing (including all attachments), the "8‑K
Filing").  From and after the filing of the 8-K Filing with the Secuirties and
Exchange Commission, the Holder shall not be in possession of any material,
nonpublic information received from the Company, any of its Subsidiaries or any
of their respective officers, directors, employees, affiliates or agents, that
is not disclosed in the 8-K Filing.  In addition, effective upon the filing of
the 8-K Filing, the Company acknowledges and agrees that any and all
confidentiality or similar obligations under any agreement, whether written or
oral, between the Company or any of its respective officers, directors,
employees, affiliates or agents, on the one hand, and of the Holder or any of
its affiliates, on the other hand, shall terminate and be of no force or effect.
The Company shall not, and shall cause each of its Subsidiaries and its and each
of their respective officers, directors, affiliates, employees and agents, not
to, provide any Holder with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the date hereof without the
express prior written consent of the Holder.  To the extent that the Company,
any of its Subsidiaries or any of their respective officers, directors,
affiliates employees or agents delivers any material, non-public information to
any Holder without the Holder's consent, the Company hereby covenants and agrees
that the Holder shall not have any duty of confidentiality to the Company, any
of its Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents with respect to, or a duty to the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents not to trade on the basis of, such material, non-public
information.  The Company understands and confirms that the Holder will rely on
the foregoing representations in effecting transactions in securities of the
Company.

5.Independent Nature of Holder Obligations and Rights.  The obligations of the
Holder under this Waiver are several and not joint with the obligations of any
Other Holder, and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holder under any Other
Waiver.  Nothing contained herein or in any Other Waiver, and no

DOC ID - 26663576.8

 

 

- 4 -

 

--------------------------------------------------------------------------------

 

action taken by the Holder pursuant hereto, shall be deemed to constitute the
Holder and Other Holders as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Holder and Other
Holders are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Waiver or any Other Waiver
and the Company acknowledges that the Holders are not acting in concert or as a
group with respect to such obligations or the transactions contemplated by this
Waiver or any Other Waiver.  The Company and the Holder confirm that the Holder
has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors.  The Holder
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Waiver or, any Other Waiver,
and it shall not be necessary for any Other Holder to be joined as an additional
party in any proceeding for such purpose.

6.No Third Party Beneficiaries.  This Waiver is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person other than the Collateral Agent (as defined in the New SPA).

7.Counterparts.  This Waiver may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument.  In the event that
any signature is delivered by facsimile transmission or by an e-mail which
contains a portable document format (.pdf) file of an executed signature page,
such signature page shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such signature page were an original thereof.

8.No Strict Construction.  The language used in this Waiver will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.

9.Headings.  The headings of this Waiver are for convenience of reference and
shall not form part of, or affect the interpretation of, this Waiver.

10.Severability.  If any provision of this Waiver is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Waiver so long as this Waiver as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

DOC ID - 26663576.8

 

 

- 5 -

 

--------------------------------------------------------------------------------

 

11.Amendments.  No provision of this Waiver may be amended other than by an
instrument in writing signed by the Company and the Holder.

12.Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Waiver and the consummation of the transactions contemplated
hereby.

13.Notice.  Whenever notice is required to be given under this Waiver, unless
otherwise provided herein, such notice shall be given in accordance with Section
7.4 of the Amended Exchange Agreement.

14.Successors and Assigns.  This Waiver shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.

15.Capitalized Terms.  Capitalized terms used herein and not otherwise defined
herein shall have the respective meaning set forth in the applicable Transaction
Documents (as defined in the Exchange Documents).

16.Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Waiver shall be
governed by the internal laws of the State of New York, without giving effect to
any choice of law or conflict of law provision or rule (whether of the State of
New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Waiver and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS WAIVER OR ANY TRANSACTION CONTEMPLATED HEREBY.

[Signature Pages Follow]

DOC ID - 26663576.8

 

 

- 6 -

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Undersigned and the Company have caused their
respective signature page to this Waiver to be duly executed as of the date
first written above.

 

 

 

COMPANY:

 

 

 

 

 

 

 

GREAT BASIN SCIENTIFIC, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name: Ryan Ashton

 

 

 

 

Title: President, CEO

 

 

 

 

 

 

 

1.



DOC ID - 26663576.8

 

 

[Signature Page to Note Waiver]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Undersigned and the Company have caused their
respective signature page to this Waiver to be duly executed as of the date
first written above.

 

 

 

 

HOLDER:

 

 

 

 

 

By:Name: Title:

 

 

 

COLLATERAL AGENT:

 

HUDSON BAY MASTER FUND LTD.

 

 

 

 

By:

 

 

Name:

 

Title:

 

DOC ID - 26663576.8

 

 

[Signature Page to Note Waiver]

--------------------------------------------------------------------------------

 

Exhibit A

 

New SPAs

 

 

 

DOC ID - 26663576.8

 

 

 